 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                         UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13    DENNIS DALE CATCHINGS,                            Case No. 1:19-cv-001356-AWI-SKO
14                       Plaintiff,
                                                        ORDER TRANSFERRING CASE
15            v.
16
      UNKNOWN U.S. DOJ OFFICIAL, et al.,
17
                     Defendants.
18    _____________________________________/
19

20          On September 26, 2019, Plaintiff Dennis Dale Catchings, a state prisoner proceeding pro se,
21 filed a complaint against Defendants “Unknown U.S. DOJ Official FBI,” “Unknown U.S. DOJ

22 Official US Atty,” and “Unknown U.S. DOJ Official Civil Rights Division,” along with an

23 application to proceed in forma pauperis. (Docs. 1 & 2.) The complaint purports to allege claims

24 pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 2000 for violations of Plaintiff’s Fifth and Fourteenth

25 Amendment rights, apparently arising from Defendants’ alleged failure to investigate complaints of

26 police misconduct. (Doc. 1 at 3, 4.) Defendant “Unknown U.S. DOJ Official FBI” is listed as being
27 employed at “11000 Wilshire Blvd.,” located in Los Angeles California. (Id. at 2.) Defendant

28 “Unknown U.S. DOJ Official US Atty” is listed as being employed at “300 S. Spring St.,” located
 1 in Los Angeles, California, and “Unknown U.S. DOJ Official Civil Rights Division” is listed as

 2 being employed at “950 Pennsylvania Ave.,” located in Washington, DC. (Id.)

 3            The federal venue statute requires that a civil action, other than one based on diversity
 4 jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all

 5 defendants are residents of the State in which the district is located; (2) a judicial district in which a

 6 substantial part of the events or omissions giving rise to the claim occurred, or a substantial part of

 7 property that is the subject of the action is situated; or (3) if there is no district in which an action

 8 may otherwise be brought as provided in this section, any judicial district in which any defendant is

 9 subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

10            Although Plaintiff is currently housed at High Desert State Prison, located in Susanville,
11 California1, it appears that, given the defendants’ respective places of employment, none of the

12 defendants reside in this district. In addition, it appears a substantial part of the events giving rise

13 to the claims occurred in Los Angeles, which is in the Western Division of the Central District of

14 California. Therefore, Plaintiff’s suit should have been filed in the United States District Court for

15 the Central District of California, Western Division. In the interest of justice, a federal court may

16 transfer a complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a);

17 Abrams Shell v. Shell Oil Co., 165 F. Supp. 2d 1096, 1103 (C.D. Cal. 2001).

18            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United States
19 District Court for the Central District of California, Western Division.2

20
     IT IS SO ORDERED.
21

22 Dated:        October 4, 2019                                              /s/   Sheila K. Oberto                     .
23                                                                UNITED STATES MAGISTRATE JUDGE

24

25

26
27
     1
28    Susanville, California, is within the Sacramento—not Fresno—Division of the Eastern District of California.
     2 In view of the transfer, this Court has not ruled on Plaintiffs’ request to proceed in forma pauperis (Doc. 2).

                                                                 2
